DETAILED ACTION
This office action is for application dated 6/23/20 including claims 1-20 pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/20 and 9/26/21 filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites a method for network system including following limitations:
receiving measurement data regarding operation of a cellular communication access network and a wireless local access network, the measurement data collected at a user device having a first existing connection to a packet data network via a wireless local access network; 
determining to handover communication from the first existing connection to a packet data network via a wireless local access network to a second connection to the packet data network via a cellular communication access network; 
communicating, to the wireless local access network, a first message indicating a handover of the user device over a first interface for communicating control plane data between a cellular network entity and a wireless local access network entity, the first message comprising a Tunnel Endpoint ID (TEID); 
receiving, from the wireless local access network over the first interface, a second message indicating a first status of the handover of the user device; 
transmitting, to the user device, a third message to perform a handover to the cellular access network based 
on the second message; and 
sending, to the wireless local access network over the first interface, a fourth message 
indicating a second status of the handover of the user device. It is not clear and vague as to which 
. 
  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over 

Comparison of claim 1 of instant application with claim 1 of patent ‘792 reveal that following limitations in patent ‘792 are not included in claim1 of instant application, making claim 1 of instant application broader:
“---a mobility management entity---“
“---the mobility management entity communicating over a first interface for communicating control plane data between the mobility management entity and the wireless local access network; the mobility management entity communicating a message to modify a bearer to a serving gateway---“
“a Tunnel Endpoint ID (TEID) of the bearer endpoints; in response to the mobility management entity communicating to the wireless local access network a message indicating a handover is to be performed,”
“---the user device communicating a request to perform a handover to the cellular communication access network; the cellular communication access network communicating an attach request to the mobility management entity; the mobility management entity communicating, via the first interface, a message indicating the handover is complete to the wireless local access network; and in response to the mobility management entity communicating a message indicating the handover is complete, the wireless local access network communicating a message to the user device to release a connection with the wireless local access network.---”
Following limitations in claim 1 of instant application  are added anew in claim 1 of instant application:
“receiving, from the wireless local access network over the first interface, a second message indicating a first status of the handover of the user device; transmitting, to the user device, a third message to perform a handover to the cellular access network based on the second message; and sending, to the wireless local access network over the first interface, a fourth message indicating a second status of the handover of the user device.”
which is disclosed by ‘894, as explained in office action below.
 Claim 8 of instant application, which is network system claim, is similar to claim 1 of instant application, and, further, following limitations in patent ‘792 are not included in claim 8 of instant application, which makes claim 8 of instant application broader:
“a handover is to be performed, the communicating being over a first interface for communicating control 
plane data with the wireless local access network; communicating a message to modify a bearer to a

“ communicating a request to perform a handover to the cellular communication access network; communicating an attach request to the mobility management entity; communicating, via the first interface, a message indicating the handover is complete to the wireless local access network; and in response to the communicating a message indicating the handover is complete, the wireless local access network communicating a message to the user device to release a connection with the wireless local access network “
Following limitations in claim 1 of instant application  are added anew in claim 1 of instant application:
“receiving, from the wireless local access network over the first interface, a second message indicating a first status of the handover of the user device; transmitting, to the user device, a third message to perform a handover to the cellular access network based on the second message; and sending, to the wireless local access network over the first interface, a fourth message indicating a second status of the handover of the user device.”
which is disclosed by ‘894, as explained in office action below.
Applicant’s claim  merely broadens the scope of patent/copending application    claim  by elimination the terms      from claim of Patent/copending application. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element  whose function is not needed would be obvious to one skilled in the art.
Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
Claims 1-3, 8-11, 16. is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 
20100054207),henceforth, ‘207 in view of Sachs et al (US 20080205345), henceforth, ‘345 and, further, in view of 
Joe et al (US 20090219894), henceforth, ‘894.

 “a method for a network system”
 (‘207: claim 1, “A method for inter-network single radio handover.” [0052] An embodiment of this invention uses low latency handovers between Mobile WiMAX and 2G/3G/LTE with a single radio transmitting at UE at any given point of time. One embodiment of this invention uses access independent network interfaces with L2 tunneling and single radio handover.)
“receiving measurement data regarding operation of a cellular communication access network and a 
wireless local access network, the measurement data collected at a user device having a first existing connection
 to a packet data network via a wireless local area network”
(‘207:   [0037] measurement of radio parameters in source and/or target network). [0038] In one embodiment, source network (e.g., WiMAX ASN) sends UE a message to prepare for handover. In an alternate embodiment, UE initiates the handover process. [0017] In one embodiment, UE measures the radio parameter in a source network (e.g., E-UTRAN), and provides the source network (e.g., eNB) such measurement.  [0018] Further, in [0018]--- perform measurement in WiMAX network with WiMAX ASN. In one embodiment, parameters such as Received Signal Strength Indication (RSSI), Carrier to Interference-plus-Noise Ratio (CINR), Cell Type, Quality of Service (QoS) Parameters are examined and a selection criteria is checked. [0016] In one embodiment, one or more WiMAX (source network) system information ( measurement data) elements are broadcast to UE from eNB --- (FIG. 3(a)). ‘207 teaches in claim 10, A method as recited in claim 1, wherein said target radio network is one of the following: WiMAX, E-UTRAN, LTE, or Wi-Fi; and wherein said source radio network is one of the following: WiMAX, E-UTRAN, LTE, GERAN, UTRAN, or Wi-Fi.).
determining to handover communication from the first existing connection to a packet data network via a wireless local area network  to a second connection to the packet data network via a cellular 
communication access network
(‘207 teaches in claim 10, A method as recited in claim 1, wherein said target radio network is one of the 
following: WiMAX, E-UTRAN, LTE, or Wi-Fi; and wherein said source radio network is one of the following: 
WiMAX, E-UTRAN, LTE, GERAN, UTRAN, or Wi-Fi. [0019] decision to handover is determined by UE. [0038] In one 
embodiment, source network (e.g., WiMAX ASN) sends UE a message to prepare for handover. In an alternate 
UE initiates the handover process.  [0008] FIG. 5 shows the low latency handover flow from WiMAX to legacy 2G/3G networks based on L2 tunneling between WiMAX and 3GPP, utilized by an embodiment of this invention. [0052] An embodiment of this invention uses low latency handovers between Mobile WiMAX and 2G/3G/LTE with a single radio transmitting at UE at any given point of time)
 communicating, to the wireless local access network, a first message indicating a handover of the user device over a first interface for communicating control plane data between a cellular network entity and a wireless local access network entity, ---?
(‘207: [0013] A high level flow (FIG. 2) used in an embodiment of this invention demonstrates the examples of one or more control signaling, such as Pre-Registration, Pre-Authentication, Context Transfer, and Handover Command, that are transmitted through L2 tunnel between a core network and a target network (or a source network), such as 3GPP and WiMAX networks, through networks elements, such as a 3GPP MME in 3GPP network and a WiMAX ASN Authenticator in WiMAX network. In one embodiment, one or more of such control signals are associated with the Control Plane.)	
communicating control plane data between the mobility management entity and the wireless local access 
network, a handover notification request from the wireless local access network; [0034] In one embodiment, the 
control signaling to handover from source network (e.g., WiMAX) to target network (e.g., UTRAN or GERAN) is 
performed through an L2 tunnel (424) between source network (e.g., WiMAX ASN (422)) and 3GPP MME (432).);
	‘207 does not disclose following limitation, which is disclosed by ‘345, as follows:
	the first message comprising a Tunnel Endpoint ID (TEID);
	(‘345: [0054] In one embodiment, said Radio Link Setup Request information element further comprises a session handover type identifier and/or an identifier identifying the control signalling associated with the session and/or an identifier identifying the session, said identifier/s specifying one of the following types of handover: (1) a session handover and control plane handover from the WLAN path associated with AP1 to the UTRAN path associated with the Node B of RNC2. [0102]--- said session identifier is a 3GPP UTRAN standard protocol GTP-U tunnel endpoint identifier, TEID, of a UDP/IP tunnel between RNC1 and the SGSN, said radio bearer according to said first routing protocol is a 3GPP RB ID, said alternative bearer identifier is a WLAN radio bearer identifier, 
WLAN RB ID)

‘207 in view of ‘345 does not teach following limitation, which is disclosed by ‘894, as follows:
receiving, from the wireless local access network over the first interface, a second message indicating a first status of the handover of the user device; transmitting, to the user device, a third message to perform a handover to the cellular access network based on the second message; and sending, to the wireless local access network over the first interface, a fourth message indicating a second status of the handover of the user device. 
(‘894:  [0002] This method performs the handover on the basis of status information and link information on networks measured by a system through a handover policy function (HPF) and has an advantage of optimizing the handover between the wireless LANs or the wireless LAN and the GSM network.)
It would have been obvious to the person of ordinary skill in the art before the time of the invention to have modified the system of ‘207  in view of ‘345to have included  the capability, as taught by ’894. The motivation for using this capability would have been to use for establishing a transmission bearer for data forwarding between 
the target node and the source base station.

	For claim 8, A network system, comprising: one or more computing processors; and computing memory communicatively coupled with the one or more computing processors, the computing memory comprising executable instructions that, upon execution by the one or more computing processors, cause the system to perform operations comprising:
	(‘207: [0053] In an embodiment of this invention, UE is implemented in a (embedded or not-embedded) mobile device, e.g., a communication processor)
	‘207 does not disclose clearly following limitation, which is disclosed clearly by, ‘345, as follows:
	and computing memory communicatively coupled with the one or more computing processors, the 
computing memory comprising executable instructions that, upon execution by the one or more computing 
processors, cause the system to perform operations comprising:
	(‘345: [0338] The above described method according to the invention and the protocol stack/s described 
computer programs, stored in memories of UT (240), RNC1 (230) and RNC2 231 etc, which software realize the method/protocol/s when loaded/running in/on processing means, e.g. CPU's, in UT (240) and RNC1(230), RNC2 231 etc.)
	It would have been obvious to the person of ordinary skill in the art before the time of the invention to have modified the system of ‘207 to have included  the capability, as taught by ’345. The motivation for using this capability would have been to reduce latency.
	Rest of limitations are same as in claim 1.

For claims 9 and 16,  ‘207 discloses following limitations:
A method for a network system, comprising: 
(‘207: claim 1, “A method for inter-network single radio handover.” [0052] An embodiment of this invention uses low latency handovers between Mobile WiMAX and 2G/3G/LTE with a single radio transmitting at UE at any given point of time. One embodiment of this invention uses access independent network interfaces with L2 tunneling and single radio handover.)
receiving measurement data regarding operation of a cellular communication access network and a wireless local access network, the measurement data collected at a user device - 56 -2014P00440 US02/106693.000898 having a first existing connection to a packet data network via a cellular communication access network; 
(the measurement data collected at a user device having a first existing connection to a packet data network via the cellular communication access network (see in particular paragraphs [0010], [0015], [0017]- [0019. In paragraph  [0010] In an embodiment of this invention, (referring to FIG. 1), a user equipment (UE) (110), which is connected to a source wireless network such as an E-UTRAN (evolved-universal mobile telecommunication system (UMTS) terrestrial radio access network) (150) via an evolved-node B (eNB) (152), is handed over to a target wireless network, such as WiMAX (120). Further in  [0046] In one embodiment, target network (e.g., WiMAX) system information is broadcast in source access network e.g., 2G/3G/4G networks or Wi-Fi.TM. network, to facilitate network discovery and selection. [0016] In one embodiment, one or more WiMAX (source network) system information ( measurement data) elements are broadcast to UE from eNB --- (FIG. 3(a)). ‘207 teaches in claim 10, A method as recited in claim 1, wherein said target radio network is one of the following: WiMAX, E-UTRAN, LTE, or Wi-Fi; and wherein said source radio network is one of the following: WiMAX, E-UTRAN, LTE, GERAN, UTRAN, or Wi-Fi. [0017] In one embodiment, UE measures the radio parameter in a source network (e.g., E-UTRAN), and provides the source network (e.g., eNB) such measurement.).
determining to handover communication from the first existing connection to a packet data network via a cellular communication access network to a second connection to the packet data network via a wireless local access network;
(‘207 teaches in claim 10, wherein said target radio network is one of the following: WiMAX, E-UTRAN, LTE, or Wi-Fi; and wherein said source radio network is one of the following: WiMAX, E-UTRAN, LTE, GERAN, UTRAN, or Wi-Fi. [0019] decision to handover is determined by UE. )
communicating, to the wireless local access network, a first message indicating a handover of the user device over a first interface for communicating control plane data between a cellular network entity and a wireless local access network entity, the first message comprising a Tunnel Endpoint ID (TEID); 
([0005] FIG. 2 shows a high level flow of Control Plane and Data Path setup Signaling between 3GPP and WiMAX networks, utilized by an embodiment of this invention.   [0013] A high level flow (FIG. 2) used in an embodiment of this invention demonstrates the examples of one or more control signaling, such as Pre-Registration, Pre-Authentication, Context Transfer, and Handover Command, that are transmitted through L2 tunnel between a core network and a target network (or a source network), such as 3GPP and WiMAX networks, through networks elements, such as a 3GPP MME in 3GPP network and a WiMAX ASN Authenticator in WiMAX network. In one embodiment, one or more of such control signals are associated with the Control Plane. )
‘207 does not disclose following limitation, which is disclosed by ‘345, as follows:
the first message comprising a Tunnel Endpoint ID (TEID);
(‘345: [0054] In one embodiment, said Radio Link Setup Request information element further comprises a session handover type identifier and/or an identifier identifying the control signalling associated with the session and/or an identifier identifying the session, said identifier/s specifying one of the following types of handover: (1) a session handover and control plane handover from the WLAN path associated with AP1 to the UTRAN path associated with the Node B of RNC2. [0102]--- said session identifier is a 3GPP UTRAN standard protocol GTP-U tunnel endpoint identifier, TEID, of a UDP/IP tunnel between RNC1 and the SGSN, said radio bearer according to WLAN radio bearer identifier, WLAN RB ID)
It would have been obvious to the person of ordinary skill in the art before the time of the invention to have modified the system of ‘207 to have included  the capability, as taught by ’345. The motivation for using this capability would have been to reduce latency.
‘207 in view of ‘345 does not teach following limitation, which is disclosed by ‘894, as follows:
receiving, from the wireless local access network over the first interface, a second message indicating a first status of the handover of the user device; transmitting, to the user device, a third message to perform a handover to the wireless local access network based on the second message; and receiving, from the wireless local access network over the first interface, a fourth message indicating a second status of the handover of the user 
device.  
 (‘894:  [0002] This method performs the handover on the basis of status information and link information on networks measured by a system through a handover policy function (HPF) and has an advantage of optimizing the handover between the wireless LANs or the wireless LAN and the GSM network.)
It would have been obvious to the person of ordinary skill in the art before the time of the invention to have modified the system of ‘207  in view of ‘345to have included  the capability, as taught by ’894. The motivation for using this capability would have been to use for establishing a transmission bearer for data forwarding between 
the target node and the source base station.

For claim 16, A network system, comprising: one or more computing processors; and computing memory communicatively coupled with the one or more computing processors, the computing memory comprising executable instructions that, upon execution by the one or more computing processors, cause the system to perform operations comprising:
(‘207: [0053] In an embodiment of this invention, UE is implemented in a (embedded or not-embedded) mobile device, e.g., a communication processor)
‘207 does not disclose clearly following limitation, which is disclosed clearly by, ‘345, as follows:
and computing memory communicatively coupled with the one or more computing processors, the 

computing processors, cause the system to perform operations comprising:
(‘345: [0338] The above described method according to the invention and the protocol stack/s described above, are normally realised by software, i.e. computer programs, stored in memories of UT (240), RNC1 (230) and RNC2 231 etc, which software realize the method/protocol/s when loaded/running in/on processing means, e.g. CPU's, in UT (240) and RNC1(230), RNC2 231 etc.)
It would have been obvious to the person of ordinary skill in the art before the time of the invention to have modified the system of ‘207 to have included  the capability, as taught by ’345. The motivation for using this capability would have been to reduce latency.
Rest of limitations are same as in claim 9.

For claims 2 and 10, ‘207 in view of ‘345 and, further, in view of ‘894 discloses all limitations of subject matter, as applied to preceding claims 1 and 9 respectfully. In addition, ‘207 discloses following limitation:
 “wherein the second status of the handover of the user device corresponds to completeness of the handover of the user device”
(‘207: [0029] Handover latency is the duration between UE receiving Handover command and UE completing target network entry.)

For claims 3 and 11, ‘207 in view of ‘345 and, further, in view of ‘894 discloses all limitations of subject matter, as applied to preceding claims 1 and 9 respectfully. In addition, ‘207 does not disclose following limitation, which is disclosed by ‘345, as follows::
wherein the first interface is further capable of communicating a user plane data
(‘345: [0166] FIG. 5 illustrates the principal control /user plane protocol stacks for the UT 240, AP1 265, AR1 255 and RNC 1230 of FIG. 2, according to one embodiment of the invention wherein AR1/AR2 are installed between AP1/AP2 and RNC1/RNC2 (M-L2S1 262 simply functions as relay switch and has been left out in FIG. 5).--- The protocol stack for the lur interface is identical with the stack of the Iu interface and is not illustrated in FIG. 5.
It would have been obvious to the person of ordinary skill in the art before the time of the invention to 
.

Claims 4 and 12.are rejected under 35 U.S.C. 103 as being unpatentable over ‘207 in view of ‘345 and ‘894, further, in view of Roeland et al (US 20160127964), henceforth, ‘964.
For claims 4 and 12, ‘207 in view of ‘345, and ’894 discloses all limitations of subject matter, as applied to preceding claims  and 9 respectively, with the exception of following limitation, which is disclosed by ‘964, as follows:
“ wherein the first interface is defined by 3GPP Standard as being an interface between a cellular network entity and a wireless local access network entity. “
(‘964: [0084]  [0084] There can be an interface 370 between the Wi-Fi and 3GPP domains, whereby the two networks ( cellular 200 and WLAN 115) can exchange information that can be used to facilitate on steering traffic over the right network.)
It would have been obvious to the person of ordinary skill in the art before the time of the invention to 
have modified the system of ‘207 in view of ‘345, and ’894 to have included  the capability, as taught by ’964. The motivation for using this capability would have been to reduce latency.

Claims 5 and 13.are rejected under 35 U.S.C. 103 as being unpatentable over ‘207 in view of ‘345 and ‘894, further, in view of Reedet al (US 20090075648), henceforth, ‘648.
For claims 5 and 13, ‘207 in view of ‘345, and ’894 discloses all limitations of subject matter, as applied to preceding claims  1 and 9 respectively, with the exception of following limitation, which is disclosed by ‘648, as follows:
“ wherein the measurement data is communicated over a second interface.  . “
(‘964: [0005] second interface to commission measurement data from said mobile phone network and to receive said commissioned measurement data, said measurement data comprising data logged for a plurality of mobile phones of said network.)
It would have been obvious to the person of ordinary skill in the art before the time of the invention to 
have modified the system of ‘207 in view of ‘345, and ’894 to have included  the capability, as taught by ’648. The 
.

Claims 6-7 and 14-15.are rejected under 35 U.S.C. 103 as being unpatentable over ‘207 in view of ‘345 and ‘894 and 648, further, in view of Sapkota al (US 20100009674), henceforth, ‘674.
For claims 6 and 14, ‘207 in view of ‘345, and ’894 discloses all limitations of subject matter, as applied to preceding claims  1 and 9 respectively, with the exception of following limitation, which is disclosed by ‘674, as follows:
“ wherein the third message is communicated over the second interface.  . “

(‘574: claim 36 a second voice interface that comprises a wireless internet protocol interface that employs a radio technology that is different from the cellular radio technology, whereby the second signaling request results in handover from the radio technology that is different from the cellular radio technology to the cellular radio technology (Reads on third message including handover to Cellular network)..)
It would have been obvious to the person of ordinary skill in the art before the time of the invention to 
have modified the system of ‘207 in view of ‘345, and ’894 to have included  the capability, as taught by ’674. The 
motivation for using this capability would have been to reduce latency.

	For claims 7 and 15, ‘207 in view of ‘345, and ’894 and 648 discloses all limitations of subject matter, as applied to preceding claims  1 , 5, 6 and 9, 13-14 respectively, with the exception of following limitation, which is disclosed by ‘674, as follows:
“ wherein the second interface corresponds to Radio Resource Control (RRC) Messaging.  . “
	(‘304: This second IP address is forwarded to the UT RRC application, which associates this second IP address with the relevant PDP context session/s.)
It would have been obvious to the person of ordinary skill in the art before the time of the invention to 
have modified the system of ‘207 in view of ‘345, and ’894 and ‘648 to have included  the capability, as taught by ’674. The motivation for using this capability would have been to reduce latency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

are provided for reporting WLAN-related information. In one aspect there is provided a method. The method may include receiving, at a user equipment, a request from a cellular radio access network to obtain information about a wireless local area network, wherein the request comprises at least one of a logged measurement configuration, a measurement configuration, or a trace procedure; and reporting, in response to the request, at least one of a measurement representative of a wireless local area network access point, a load experienced by the wireless local area network access point, or a capacity experienced by the wireless local area network access point. Related apparatus, systems, methods, and articles are also described. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached at 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/Primary Examiner, Art Unit 2645